DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of a scale having a first plurality of periodical elements that are conductors periodically arrayed in the measurement axis with respect to the first track and a second plurality of periodical elements that are conductors periodically arrayed in the measurement axis with respect to the second track, a period of the first plurality of periodical elements being different from a period of the second plurality of periodical elements, the detection head having a receiver coil that continuously extends from the first track to the second track, being electromagnetically coupled with the magnetic flux generated by the first plurality of periodical elements and the magnetic flux generated by the second plurality of periodical elements, and detecting a phase of the magnetic flux generated by the first plurality of periodical elements and a phase of the magnetic flux generated by the second plurality of periodical elements. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 2-5, 7 and 8 have been found allowable due to their dependencies upon claims 1 and 6, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masreliez et al. (US 5,886,519) discloses a multi-scale induced current absolute position transducer. Andermo et al. (US 6,271,661) discloses an absolute position transducer having a non-binary code-track-type scale. Vasiloiu et al. (US 9,013,192) discloses an inductive measuring device for detecting lengths and angles. Heumann et al. (US 2017/0160102) discloses an inductive position-measuring device for absolute position determination

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
6/10/2022